Citation Nr: 0501841	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-18 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

2.  Entitlement to special monthly compensation based on aid 
and attendance.

3.  Whether there is new and material evidence to reopen a 
service connection claim for hearing loss.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The issues of entitlement to special monthly compensation 
based on aid and attendance and new and material evidence to 
reopen a service connection claim for hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is competent medical evidence that the veteran has 
service-connected loss of use of lower extremities together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing are met.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the veteran notice of the passage of the VCAA and 
the duty to notify him regarding the claims in an August 2002 
letter, prior to the initial unfavorable agency decision in 
November 2002.  The VA fully notified the veteran of what is 
required to substantiate such claims in the notification 
letter.  In addition, the June 2003 statement of the case 
(SOC) provided the veteran with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letter and the SOC specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, VA service records, VA medical records, VA 
examination report, private medical records, and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Specially Adapted Housing or Special Home Adaptation 
Grants

The law and regulations provide that a veteran with active 
service is eligible for assistance in acquiring specially 
adapted housing if he has service-connected disability and is 
entitled to compensation for permanent and total disability 
due to the loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  Assistance in acquiring 
specially adapted housing may also be provided when the 
veteran has: the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or the loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  The term "preclude locomotion" 
means the necessity for regular and constant use of a 
wheelchair, braces, crutches, or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 
3.809 (2004).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features may be issued to a veteran if the following 
requirements are met: the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 (2004) nor 
had the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
the veteran is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(b) (West 2002); 38 C.F.R. § 3.809a (2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The veteran is service connected for neuropathy, right and 
left foot, secondary to frostbite, evaluated as 30 percent 
for each foot.  He is also service-connected for post-
traumatic stress disorder, evaluated as 100 percent 
disabling.  

The only medical opinion directly addressing the need for 
special adapted housing assistance is a January 2002 written 
medical statement from a VA treating physician.  The 
physician stated that the veteran suffers from the ravages of 
having frostbites of his extremities and handicaps him from 
sitting down and walking.  The veteran requires permanent 
assistance of a wheelchair and walking cane in order to 
ambulate.  

An October 2002 VA examination report notes the veteran's 
complaints of his inability to ambulate without a wheelchair 
most of the time, although he is able to get out of his 
wheelchair and walk with a cane for short periods of time.  
Examination shows gait is antalgic and assisted with a cane, 
and he returns immediately to his wheelchair.

The above medical opinion demonstrates the loss of use of 
both lower extremities such as to preclude locomotion without 
the aid of braces, crutches, or a wheelchair, which meets the 
criteria for a certificate of eligibility for assistance in 
requiring specially adapted housing.  The findings from the 
October 2002 VA examination report support the January 2002 
opinion.    

In sum, a January 2002 VA medical opinion and October 2002 VA 
examination indicate that the veteran is unable to ambulate 
without the aid of a wheelchair or cane.  The clinical 
evidence and the veteran's subjective complaints corroborates 
this finding.  As such, the Board is awarding entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing.  38 C.F.R. § 3.809 (2004).  

Because the Board is awarding entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing, the veteran is precluded by regulations from 
receiving a special home adaptation grant.  See 38 C.F.R. § 
3.809a (2004).  Essentially, since the veteran qualifies for 
assistance in the acquisition of specially adapted housing, 
home adaptations are included in the construction.




ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted.


REMAND

As previously set forth, on November 9, 2000, the VCAA became 
law.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002).  VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, what portion of 
that information and evidence is his responsibility and what 
is VA's responsibility, and of VA's inability to obtain 
certain evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
instant case, the Board observes that the veteran was not 
fully advised of the duty to assist and the duty to notify 
with respect to the issue of special monthly compensation 
based on aid and attendance.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2004).  Determinations as to 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  38 C.F.R. § 
3.352(a) (2004).

The RO indicated in the June 2003 SOC that the claim is 
denied as there is no medical evidence indicating a need for 
aid and attendance based upon his service-connected PTSD 
(100% rating).  While this is true, the veteran was not given 
a medical evaluation.  There is no medical evidence 
specifically addressing the claim.  An examination must be 
performed to determine the veteran's needs based upon not 
only his PTSD limitation, but also limitations as a whole, 
including his service-connected frostbite.  Thus, in order to 
make a determination on the merits of the claim, the Board 
requires competent medical evidence, including an etiological 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   

As for the issue of whether there is new and material 
evidence to reopen service connection claim for hearing loss, 
a review of the record reflects that the veteran's claim was 
denied in a February 2004 rating decision.  In a June 2004 
statement, the veteran indicated that he disagrees with the 
February 2004 denial of hearing loss.  This constituted a 
notice of disagreement.  However, there is no record that a 
statement of the case was issued to the veteran concerning 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VBA AMC must send a VCAA notice 
letter to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002.  The notice 
must inform the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in her possession that 
pertains to the claim.  He must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002);Veterans Benefits 
Act of 2003, 38 U.S.C. §§ 5109B, 7112.  

2.  The veteran must be afforded a VA aid 
and assistance examination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner must opine 
whether the veteran requires the daily 
health care services of a skilled 
provider without which he would require 
nursing home or institutional care due 
solely to his service-connected PTSD and 
neuropathy of both feet, secondary to 
frostbite.  Detailed reasons and bases 
for all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  

3.  With regard to the issue of whether 
there is new and material evidence to 
reopen service connection claim for 
hearing loss, the RO should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a statement of the 
case, so that the veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a 
timely substantive appeal.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


